DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24  are rejected under 35 U.S.C. 103 as being unpatentable over SEOK (US 2014/0211703 A1, hereinafter Seok) in view of Choi et al. (US 2009/0274105 A1,hereinafter Choi).
	Regarding claim 1, Seok discloses method of operating a wireless device, comprising: receiving, by a wireless station from an access point, a message that requests information about usage of multiple lower bandwidth channels (¶[0046]; wherein the wireless station is configured to perform; and transmitting, by the wireless station in response to the message, a channel usage information that indicates channel occupancy condition of the multiple lower bandwidth channels (¶[0200]).
Seok does not disclose transmissions using one or more of the multiple lower bandwidth channels included in a broadband wireless channel, wherein each of the multiple lower bandwidth channels has a bandwidth that is lower than that of the broadband wireless channel. Choi discloses transmissions using one or more of the multiple lower bandwidth channels included in a broadband wireless channel, wherein each of the multiple lower bandwidth channels has a bandwidth that is lower than that of the broadband wireless channel. Choi discloses transmissions using one or more of the multiple lower bandwidth channels included in a broadband wireless channel, wherein each of the 
Regarding claim 2,  Seok discloses wherein each of the multiple lower bandwidth channels is a 20 MHz channel or a 40 MHz channel (¶[0051]).

Regarding claim 3, Seok discloses, wherein the broadband wireless channel is a 40 MHz channel or an 80 MHz channel or a 160 MHz channel (¶[0051]).

Regarding claim 4,  Seok discloses  wherein at least some of the lower bandwidth channels have bandwidths different from each other (¶[0051],¶[0076]-¶[0077]).

Regarding  claim 5,  Seok discloses  wherein the channel usage information is transmitted over a lower bandwidth channel that is not currently being occupied for use (¶[0051]).

Regarding claim 6,  Seok discloses wherein the message includes at least a frame control field, a duration field, a receiving address (RA) field that indicates an address associated with the wireless station, and a transmitting address (TA) field indicating an identity of the access point (¶[0113]).




claim 7, Seok discloses a method of operating a wireless device, comprising: transmitting, by an access point, a message that requests information about usage of multiple lower bandwidth channels from a wireless station (¶[0046]),; and receiving, from the wireless station in response to the message, a channel usage information that indicates channel occupancy condition of the multiple lower bandwidth channels (¶[0200]). Seok does not disclose wherein the access point operates a broadband wireless channel comprising the multiple lower bandwidth channels, wherein each of the multiple lower bandwidth channels has a bandwidth that is lower than that of the broadband wireless channel. Choi discloses wherein the access point operates a broadband wireless channel comprising the multiple lower bandwidth channels, wherein each of the multiple lower bandwidth channels has a bandwidth that is lower than that of the broadband wireless channel (¶[0015]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the broadband wireless channel as disclosed by Choi along with the system of Seok. The broadband wireless channel may be implemented through software to provide transmission for broadband channel (¶[0015], Choi).


Regarding claim 8,  Seok discloses  wherein each of the multiple lower bandwidth channels is a 20 MHz channel or a 40 MHz channel (¶[0171]).

Regarding claim 9,  Seok discloses wherein the broadband wireless channel is a 40 MHz channel or an 80 MHz channel or a 160 MHz channel (¶[0171]).

Regarding claim 10,  Seok discloses wherein at least some of the lower bandwidth channels have bandwidths different from each other (¶[0051],¶[0076]-¶[0077]).

Regarding claim 11, Seok discloses wherein the channel usage information is received over a lower bandwidth channel that is not currently being occupied for use ( ¶[0051]).

Regarding claim 12, Seok discloses wherein the message includes at least a frame control field, a duration field, a receiving address (RA) field that indicates an address associated with the wireless station, and a transmitting address (TA) field indicating an identity of the access point (¶[0112]).

Regarding claim 13, Seok discloses a wireless station, comprising: a processor configured to: receive, from an access point, a message that requests information about usage of multiple lower bandwidth channels (¶[0046]) and transmit, in response to the message, a channel usage information that indicates channel occupancy condition of the multiple lower bandwidth channels (¶[0200]). Seok does not disclose wherein the wireless station is configured to perform transmissions using one or more of the multiple lower bandwidth channels included in a broadband wireless channel, wherein each of the multiple lower bandwidth channels has a bandwidth that is lower than that of the broadband wireless channel. Choi discloses wherein the wireless station is configured to perform transmissions using one or more of the multiple lower bandwidth channels included in a broadband wireless channel, wherein each of the multiple lower bandwidth channels has a bandwidth that is lower than that of the broadband wireless channel (¶[0015]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the broadband wireless channel as disclosed by Choi along with the system of Seok. The broadband wireless channel may be implemented through software to provide transmission for broadband channel (¶[0015], Choi).


Regarding claim 14,  Seok discloses  wherein each of the multiple lower bandwidth channels is a 20 MHz channel or a 40 MHz channel (¶[0051]).

Regarding claim 15, Seok discloses  wherein the broadband wireless channel is a 40 MHz channel or an 80 MHz channel or a 160 MHz channel (¶[0051]).
Regarding claim 16, Seok discloses wherein at least some of the lower bandwidth channels have bandwidths different from each other (¶[0051],¶[0076]-¶[0077]).


Regarding claim 17,  Seok discloses  wherein the processor is configured to transmit the channel usage information over a lower bandwidth channel that is not currently being occupied for use (¶[0051]).

Regarding claim 18,  Seok discloses  wherein the message includes at least a frame control field, a duration field, a receiving address (RA) field that indicates an address associated with the wireless station, and a transmitting address (TA) field indicating an identity of the access point (¶[0113]).

Regarding claim 19, Seok discloses an access point, comprising: a processor configured to: transmit a message that requests information about usage of multiple lower bandwidth channels from a wireless station (¶[0046]); and receive, from the wireless station in response to the message, a channel usage information that indicates channel occupancy condition of the multiple lower bandwidth channels (¶[0200]). Seok does not disclose wherein the access point is configured to operate a broadband wireless channel comprising the multiple lower bandwidth channels, wherein each of the multiple lower 
comprising the multiple lower bandwidth channels, wherein each of the multiple lower bandwidth channels has a bandwidth that is lower than that of the broadband wireless channel (¶[0015]). Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to make the proposed modification of the broadband wireless channel as disclosed by Choi along with the system of Seok. The broadband wireless channel may be implemented through software to provide transmission for broadband channel (¶[0015], Choi).


Regarding claim 20,  Seok discloses wherein each of the multiple lower bandwidth channels is a 20 MHz channel or a 40 MHz channel (¶[0171]).

Regarding claim 21,  Seok discloses, wherein the broadband wireless channel is a 40 MHz channel or an 80 MHz channel or a 160 MHz channel (¶[0171]).

 Regarding claim 22, Seok discloses wherein at least some of the lower bandwidth channels have bandwidths different from each other (¶[0051],¶[0076]-¶[0077]).

Regarding claim 23,  Seok discloses  wherein the processor is configured to receive the channel usage information over a lower bandwidth channel that is not currently being occupied for use (¶[0051]).

claim 24,  Seok discloses wherein the message includes at least a frame control field, a duration field, a receiving address (RA) field that indicates an address associated with the wireless station, and a transmitting address (TA) field indicating an identity of the access point (¶[0113]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US 2012/0294170 A1, hereinafter Yu).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463